DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 25 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Since the claimed “a computer program for determining average total transmission power for an antenna array configured for beamformed transmission within an angular coverage region, the computer program comprising computer code which, when run on processing circuitry of a control device, causes the control device to…….” is not necessarily encoded or embodied or stored on the computer readable medium, there is no interrelationship between the claimed medium with the rest of the computer to permit the program's functionality to be realized.  Thus, claim 25 is non-statutory. 
 	Further, claim 25 recites “A computer program for determining average total transmission power for an antenna array configured for beamformed transmission within an angular coverage region, the computer program comprising computer code which, when run on processing circuitry of a control device, causes the control device to……” and claim 26 recites “A computer program product comprising a computer program according to claim 25, and a computer readable storage medium on which the computer program is stored”. In the specification, Paragraphs [0104-0105 ], recites 
 	“[0104] FIG. 9 shows one example of a computer program product 910 comprising computer readable storage medium 930. On this computer readable storage medium 930, a computer program 920 can be stored, which computer program 920 can cause the processing circuitry 210 and thereto operatively coupled entities and devices, such as the communications interface 220 and the storage medium 230, to execute methods according to embodiments described herein. The computer program 920 and/or computer program product 910 may thus provide means for performing any steps as herein disclosed.
 	[0105] In the example of FIG. 9, the computer program product 910 is illustrated as an optical disc, such as a CD (compact disc) or a DVD (digital versatile disc) or a Blu-Ray disc. The computer program product 910 could also be embodied as a memory, such as a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM), or an electrically erasable programmable read-only memory (EEPROM) and more particularly as a non-volatile storage medium of a device in an external memory such as a USB (Universal Serial Bus) memory or a Flash memory, such as a compact Flash memory. Thus, while the computer program 920 is here schematically shown as a track on the depicted optical disk, the computer program 920 can be stored in any way which is suitable for the computer program product 910”.  
 	The specification does not exclude transitory propagating signals and does not say that the computer readable storage medium excludes transitory propagating signals.  It has to specifically say that the computer readable storage medium does not include transitory signals.  Without any evidence, we assume that the computer readable storage medium is a signal. Signal does not within any of the statutory categories, thus, not statutory (See MPEP 2100, In re Nuitjen, Docket no. 2006-1371 (Fed. Cir. Sept 20, 2007)(slip. Op. at 18)). Based on the latest 101 guideline, claims 25  and 26  can be amended to overcome the 101 by adding the term "Non-transitory". For example, claims  can be recited as "A computer program product comprising a non-transitory computer readable storage medium having program instructions embodied therewith, when executed on a processing circuitry of a control device, cause the control device to……”. 
Allowable Subject Matter
Claims 1-12 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
 	Regarding claims 1 and 22, the prior art of record, specifically Burgess et al. (US Patent Application Publication #2017/0181010) teaches a method for determining average total transmission power for an antenna array  configured for beamformed transmission within an angular coverage region, the method being performed by a control device (Paragraph 0037).
 However, as a whole, none of the prior art cited alone or in combination provides the motivation to teach the method comprising: determining bin-wise values of beamforming gain for a set of non-overlapping bins collectively covering the angular coverage region of the antenna array; obtaining values of total transmission power of the beamformed transmission; determining bin-wise values of average transmission power from the bin-wise values of beamforming gain and the values of total transmission power; and combining  the bin-wise values of average transmission power into one value of average total transmission power for the antenna array.
Dependent claims 2-12 are allowed for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi et al. (US Patent #5,808,913), Han et al. (US 2008/0117961), Rettelbach et al. (US 2011/0170711), Dickins et al. (US 2014/0126745), Okmyanskiy et al. (US Patent #9,674,793), and Liu et al. (US 2017/0170928). 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132. The examiner can normally be reached Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132